PER CURIAM.

ORDER

Plaintiff Julia Lawshe appeals the summary judgment in favor of defendant Mickey Ball on her action against defendant for personal injuries. The trial court determined that defendant was immune from personal liability on the ground of co-employee immunity pursuant to Workers’ Compensation statute § 287.120.1 RSMo 1986.
We have reviewed the briefs of the parties and the legal file and find no error of law. An opinion reciting the facts and restating the principles of law would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).